Detailed Action
This office action is a response to an application filed on 8/21/2020 in which claims  1 – 30 are pending and ready for examination.

This application claims the benefit of U.S. Provisional Application Serial No. 62/894,475, entitled "TIME-DEPENDENT ADAPTATION OF A WAKE-UP SIGNAL CONFIGURATION" and filed on August 30, 2019.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 2/18/2021.
Drawings
The Examiner contends that the drawings submitted on 8/21/2020 are acceptable for examination proceedings. 

Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3,5,11-13,15,21,23,26, and 28  are rejected under 35 U.S.C. 103 as being unpatentable over  Wu United States Patent Application 20200107267 in view of Chae  United States Patent Application 2020/0053647,
With regards to Claims 1, 11, 21, 26, Wu teaches of  a method of wireless communication at a base station, comprising: transmitting an indication of a configuration for a group-specific wake-up signal (WUS) to an associated group of user equipment (UEs), the configuration indicating one or more time-variable parameters for the group-specific WUS; ¶ [0066] When the UE supports the group WUS and the network also provides the configuration information of the group WUS, the UE should monitor the corresponding group WUS according to the group WUS parameter provided in the system information. When DRX is used and the UE detects the corresponding group WUS, the UE should monitor the corresponding (paging opportunity) PO. When eDRX is used and the UE detects the corresponding group WUS, the UE should monitor corresponding multiple POs (numPOs), until the paging message is received. If the UE does not detect the corresponding WUS, the UE does not need to monitor the corresponding PO or multiple POs (numPOs). ..
and transmitting the group-specific WUS to the group of UEs based on the determined value; ¶[0110] Wherein, the group configuration parameter is a parameter that is configured by the system (such as the CN) for each UE to determine the WUS corresponding to the UE group to which the UE belongs, and the parameter may be configured by the system according to actual application requirements, for example, the service type or other parameters of the UE, wherein different service types may correspond to different paging delay requirements, and may also correspond to different paging cycles. For example, in the existing system, the value of the UE-specific-Paging Cycle configured by the network for the UE (the paging cycle configured by the CN to the UE) is an embodiment of the service types.

Wu does not disclose, but Chae teaches of determining a value of the one or more time-variable parameters based on a time associated with the group-specific WUS ¶ [0129 ] The network may configure some parameters of the wake - up signal , for example , the resource location , period , property , etc. , and the UE may determine the remaining parameters . For example , the network may configure only the transmission resource location and period of the wake - up signal , and a UE intending to transmit data may determine other parameters such as the wake - up signal transmission UE , transmitted signal type , transmission sequence , payload information , CS / OCC , ID , etc. When some properties of the wake - up signal are determined by the UE as described above , the determined parameters may be UE - specific or UE - group - specific . That is , the properties determined by the UE may use different parameters depending on transmitting UEs , receiving UEs , or UE groups ..
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu.
In this manner, a specific configuration for  group-specific WUS can be downlink to a select group of UEs.
In regards to Claims 2, 12, Wu teaches where the time corresponds to at least one of: a WUS occasion, a system frame number, or a slot index. ¶[0324] the number of the group WUSs corresponding to a time offset type, wherein the time offset is the time interval between the WUS and the corresponding paging occasion (PO).
In regards to Claims 3, 13, Wu teaches where the one or more time-variable parameters include at least one of: a wake-up downlink control information (WU-DCI) size, a WU-DCI content, a location of a UE-specific field within a WU-DCI, a wake-up bandwidth part (WU-BWP) configuration, a wake-up control resource set (WU-CORESET) configuration, a transmission configuration indication (TCI) state for a WU-CORESET, a demodulation reference signal (DMRS) mapping type, a wake-up search space configuration, a UE group, or a wake-up offset; ¶ [0054] In the existing Rel-15 LTE system, the introduction of WUS is to reduce the power consumption of the UE for monitoring the physical control channel of the PO {i.e. DCI}
In regards to Claims 5, 15, 23, 28, Wu teaches where the configuration includes a first WUS configuration and a second WUS configuration for at least one UE from the group of UEs, the first WUS configuration having at least one of a first periodicity or a first offset parameter and the second WUS configuration having at least one of a second periodicity or a second offset parameter different than the first periodicity or the first offset parameter, respectively. ¶	[0082] In an optional solution, the number of the UE group WUSs may be configured explicitly by a dedicated parameter (such as the configuration parameter numUEGroupBasedWUS) within the configuration information of the UE group WUS. In another optional solution, the number of the UE group WUSs may be configured implicitly by a parameter within the configuration information of the UE group WUS. For example, the system configures a time offset parameter for each UE group WUS, then the number of the configured time offsets implies the number of the UE group WUSs. It may be understood that the implicitly configured parameter for indicating the number of the UE group WUSs may also be another parameter by configured by the system.

Claims 4,14,20,22,27  are rejected under 35 U.S.C. 103 as being unpatentable over  Wu United States Patent Application 20200107267 in view of Chae  United States Patent Application 2020/0053647 and in further view of Kim United States Patent Application 20200351777,
In regards to Claims 4, 14, 20, 22, 27, Wu modified does not disclose but Kim teaches where the configuration indicates a sequence of time- variable parameters for at least one UE from the group of UEs, the sequence including a cycle length of the at least one UE and a second time-variable parameter associated with a longer DRX cycle length of the at least one UE; ¶ [0025] The at least one processor may be further configured to, when a DRX occasion, subsequent to resuming monitoring the PDCCH based on the WUS configuration information and operating in the long DRX cycle, corresponds to the WUS occasion on which the PDCCH is not monitored based on the WUS configuration information during operation in the short DRX cycle, wake up in the DRX occasion and monitor the PDCCH.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu.
In this manner, a specific configuration for first time-variable parameter associated with a shorter and longer DRX   group-specific WUS can be downlink to a select group of UEs.
Claims 6-10, 16-19,24-25,29-30 are rejected under 35 U.S.C. 103 as being unpatentable over  Wu United States Patent Application 20200107267 in view of Chae  United States Patent Application 2020/0053647 and in further view of Islam United States Patent Application 20210259044,

In regards to Claims 6, 16, 24, 29, Wu modified does not disclose but Islam teaches where the configuration includes a wake-up downlink control information (WU-DCI) configuration for the group of UEs, wherein the WU- DCI configuration indicates a time-variable configuration of a WU-DCI field, and wherein the group-specific WUS comprises the WU-DCI. ¶ [257] A field to indicate offset to start of sleep or ON duration: [0258] If received during active state while monitoring PDCCHs or scheduling DCI: the field may indicate offset to start of sleep duration [0259] If received during WUS monitoring duration: the field may indicate offset to start of following ON duration for PDCCH monitoring [0260] A field to indicate duration of following sleep or ON duration: [0261] If received during active state while monitoring PDCCHs or scheduling DCI: the field may indicate sleep duration [0262] The indicated sleep duration may span less or more than a DRX cycle [0263] If received during WUS monitoring duration: the field indicates ON duration for PDCCH monitoring.
  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu.

One would have been motivated to modify in this manner so that the DCI can communicate time-variable configuration for a group of UE.

In regards to Claims 7, 17, 25, 30, Wu modified does not disclose but Islam teaches of determining the WU-DCI configuration to include a size for the WU-DCI. ¶[0036] .. Each REG comprises one resource block in one OFDM symbol. The PDCCH can be transmitted using one or more CCEs, depending on the size of the downlink control information (DCI) and the channel condition.


One would have been motivated to modify in this manner so that different WUS occasions for a group-specific WUS may be addressed. 
 
In regards to Claims 8. 18, Wu modified does not disclose but Islam teaches of determining the size for the WU-DCI based on the time; ¶ [0150] Table 2 shows an example in which K configurations may be configured for a mobile radio communication terminal device (e.g., UE) by higher layer e.g. through RRC signaling, of which an index referring to one of the configurations can be indicated e.g. by MAC control element (CE) or Downlink control Information (DCI). Each configuration has one or more parameters from Table 1 and possibly more parameters, such as wake-up signal monitoring duration, offset to start location of wake-up signal monitoring duration,

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu.

One would have been motivated to modify in this manner so that the DCI can communicate time-variable configuration for a group of UE.

In regards to Claims 9, 19, Wu modified does not disclose but Islam teaches where the group of UEs includes a first UE having a longer DRX cycle than another UE in the group of UEs, wherein the WU-DCI configuration includes a DCI field for the first UE when a WUS occasion for the first UE is aligned with a WUS occasion for the another UE, and wherein the WU-DCI configuration omits the DCI field for the first UE when the WUS occasion for the first UE is not aligned with the WUS occasion for the another UE; ¶ [0174] In at least one exemplary embodiment of the present disclosure, L1 signaling may trigger GTS along with switching one or more DRX parameters. For example, L1 signaling may switch the UE to a short DRX cycle from a long DRX cycle or vice versa. The mobile radio communication terminal device, e.g., UE, may assume the configured values of drx-ShortCycle and drx-ShortCycleTimer or L1 signalling ma indicate these values explicitly which in this case over-rides the configured values. The rest of the DRX parameters may then be RRC configured. In one example, the updated DRX parameters or switched DRX configuration may be effective after T_GTS_A expires or duration indicated by T_GTS_B ends or be applied after the end of current DRX cycle or from next Nth DRX cycle, N=>1. The parameter N may be fixed in specifications, configured by higher layer signaling, or explicitly indicated in the L1 signaling

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu.

One would have been motivated to modify in this manner so that UE can be aligned with specific WUS occasions.

In regards to Claim 10, Wu modified does not disclose but Islam teaches where the WU-DCI indicates a known sequence in the DCI field for the another UE to decode the group-specific WUS when the WUS occasion for the first UE is not aligned with the WUS occasion for the another UE; ¶ [0194] In at least one other example, e.g., according to FIG. 14B, two timers are configured instead of three in FIG. 14A. As detection of WUS implies PDCCH for a UE is imminent, an ON duration timer is used which can be used for both monitoring WUS and/or PDCCH. PDCCH monitoring follows WUS detection of course. Note that WUS can be transmitted in a sequence or PDCCH/DCI. If WUS is transmitted in a PDCCH, then UE just monitors for PDCCH directly, according to the PDCCH monitoring configuration for WUS, which may be different from regular PDCCH monitoring for data scheduling.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu.

One would have been motivated to modify in this manner so that a known sequence in the DCI field for the another UE can decode the group-specific WUS when the WUS occasion for the first UE is not aligned with the WUS occasion, thus providing specific WUS,  



Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	/KEVIN C. HARPER/             Primary Examiner, Art Unit 2462